1

2                                                                              JS-6
3

4

5

6                         UNITED STATES DISTRICT COURT
7                       CENTRAL DISTRICT OF CALIFORNIA
8    LAD AND ASSOCIATES, LLC dba             Case No.: CV 18-7382-DMG (JEMx)
     LASSEN'S HEALTH FOODS, a
9    limited liability company; PETER
     LASSEN, an individual,
10
                        Plaintiffs,
11
          v.                                 ORDER APPROVING
12                                           STIPULATION OF DISMISSAL
     KAPATOES INSURANCE                      WITH PREJUDICE [27]
13   SERVICES, AND DOES 1
     THROUGH 50, INCLUSIVE,
14
                        Defendant.
15

16   Good cause appearing,
17        The Stipulation of Dismissal With Prejudice of Plaintiffs LAD and Associates,
18   LLC dba Lassen’s Health Foods and Peter Lassen and Defendant Kapatoes
19   Insurance Services is hereby APPROVED.
20   IT IS FURTHER ORDERED THAT:
21        1. The above-captioned matter, including all claims and causes of action, is
22             hereby dismissed with prejudice; and
23        2. All dates and deadlines currently scheduled and/or set in this matter are
24             hereby VACATED.
25   DATED: August 5, 2019                _______________________________
                                          DOLLY M. GEE
26                                        UNITED STATES DISTRICT JUDGE
27

28


                                              1
